Citation Nr: 1219765	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-19 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include panic disorder and anxiety.   

2.  Entitlement to service connection for hearing loss of the right ear.   

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.  

4.  Entitlement to an initial evaluation in excess of 10 percent for a skin rash. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran had active military service from April 1973 to April 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for hypertension and intertrigo, tinea corpus, and tinea versicolor (a skin rash), with separate 10 percent ratings effective September 11, 2006, and denied service connection for right ear hearing loss and panic disorder, claimed as anxiety.  

The Board has re-characterized the issues to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2012, the Veteran submitted additional evidence along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for an acquired psychiatric disability, to include panic disorder and anxiety, an initial evaluation in excess of 10 percent for hypertension, and an initial evaluation in excess of 10 percent for a skin rash are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the Veteran currently has right ear hearing disability as defined by VA regulation.






CONCLUSION OF LAW

The criteria for service connection for hearing loss of the right ear have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  September 2006, November 2007, and February 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Two adequate VA examinations were conducted to assess the nature and severity of the Veteran's claimed right ear hearing loss; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for right ear hearing loss.  He contends that his current right ear hearing loss is caused by exposure to noise during service.  He also submitted a magazine article dated in February 2008, which discusses how hearing loss and tinnitus can result from military noise exposure even when not in combat areas.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz (Hz) are 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's January 1993 separation examination notes that audiometric hearing testing was conducted.  At the 6,000 hertz frequency the Veteran had respective auditory thresholds of 40 and 60 Hz in his right and left ears.  The examiner noted that the Veteran had high frequency hearing loss, bilaterally.  

The Veteran's personnel records indicate that he was awarded numerous medals related to proficiency with firearms.  The Veteran is competent to report symptoms such as hearing loud noises from guns.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Given this, and his 20 years of active service, the Board finds his claims that he was exposed to loud noises during service to be credible.  Thus, the Veteran's exposure to acoustic trauma during service is conceded. 

Unfortunately, regardless of whether the Veteran was exposed to acoustic trauma during service or whether he was diagnosed with "high frequency" hearing loss on separation from service, there is no competent evidence of record indicating that the Veteran currently has, or ever has had, a right ear hearing loss disability cognizable by VA. 

Audiological examination was conducted during the Veteran's January 1993 separation examination.  The puretone thresholds, in decibels, for the right ear were as follows at the given hertz:  


500 hertz
1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
5
5
10
10
20




A VA audiological examination was conducted in January 2007.  The puretone thresholds, in decibels, for the right ear were as follows at the given hertz:  


500 hertz
1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
15
15
5
15
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The pertinent diagnosis was hearing loss, not disabling, right ear. 

A VA audiological examination was conducted in May 2008.  The puretone thresholds, in decibels, for the right ear were as follows at the given hertz:  


500 hertz
1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
10
10
5
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The pertinent diagnosis was bilateral hearing loss, not disabling. 

These findings do not reflect hearing loss as defined by 38 C.F.R. § 3.385.  None of the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater.  See 38 C.F.R. § 3.385.  Similarly, there are not at least three of the frequencies that have auditory thresholds of 26 decibels or greater.  See Id.  Likewise, the Veteran's speech recognition scores of record are 100 percent, and 38 C.F.R. § 3.385 requires a score of less than 94 percent to constitute hearing loss.  See Id.  Therefore, regardless of the fact that the Veteran was exposed to acoustic trauma or was diagnosed with high frequency hearing loss during service, service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The current disability requirement of 38 C.F.R. § 3.303, has not been satisfied because the Veteran has not had a right ear hearing loss disability as required by38 C.F.R. § 3.385 at any time during the pendency of his claim for VA disability compensation.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

The Veteran is competent to give evidence about observable symptoms such as a decreased ability to hear in his right ear.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to give an opinion as to whether his hearing loss is of the severity set out in 38 C.F.R. § 3.385, which requires certain pure tone thresholds, in decibels, at specified hertz or certain speech recognition scores, as this requires specialized medical or audiological knowledge.  Thus, his opinion is far outweighed by the competent audiological evidence of record, which shows that the Veteran does not currently have right ear hearing loss for VA purposes.  See Jandreau, supra.  

The preponderance of the evidence is against the claimed right ear hearing loss; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for hearing loss of the right ear is denied.   


REMAND

A.  Increased Rating Claims

The Veteran seeks initial evaluations in excess of 10 percent for hypertension and skin rash disabilities. 

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

Since the Veteran's last VA examination assessing the severity of his hypertension disability in December 2006, the Veteran has submitted VA treatment records with higher blood pressure readings than were recorded during that examination.  Because the evidence of record indicates that the Veteran's service-connected hypertension disability may have worsened since his last VA examination in December 2006, which was over 5 years ago, a new medical examination is necessary to assess the current severity of his service connected hypertension disability before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4). 

Since the Veteran's last VA examination assessing the severity of his skin rash disability in February 2007, the Veteran submitted numerous written statements authored by himself and his wife contending that during flare ups his skin rash covers much more than 20 percent of his body and that the February 2007 VA examiner saw him on a "good day."  The Veteran also submitted photos of his skin rash, which he contends show that it covers a large percentage of his body.  Because the evidence of record indicates that the Veteran's service-connected skin rash may have worsened since his last VA examination in February 2007, which was over 5 years ago, a new VA medical examination is necessary to assess the current severity of the Veteran's service connected hypertension disability before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4). 

B.  Service Connection Claim

The Veteran seeks service connection for an acquired psychiatric disability, to include panic disorder and anxiety.  He claims that he was identified with anxiety in the last years of service.  

January 1993 STRs note that the Veteran had hypertension and that the treating clinician was unsure of an underlying anxiety.  VA treatment records show that the Veteran currently has an acquired psychiatric disability, including agoraphobia with panic disorder.  

Given that the Veteran currently has an acquired psychiatric disability and his STRs indicate that he might have had anxiety during service, a VA examination and opinion should be provided regarding the nature and etiology of the Veteran's claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed acquired psychiatric disability.  As to each psychiatric condition diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not related to, or had its onset during, service, including the January 1993 STR indicating that the Veteran may have had anxiety.  The examiner is advised that the Veteran's personnel records do not show any service in Vietnam, the Gulf, or any other warzone and the Veteran has not claimed that he has had such service.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for each and every medical opinion must be provided. 

2.  Schedule the Veteran for an examination by an appropriate medical professional to determine the current severity of his service-connected hypertension.  All indicated tests should be conducted.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any medical opinion must be provided. 

3.  Schedule the Veteran for an examination by an appropriate medical professional to determine the current severity of his service-connected skin rash disability.  All indicated tests should be conducted and the examiner should comment on the percent of his entire body affected by his skin rash and whether he takes any medications, including corticosteroids for his condition.  The examiner is to specifically address the Veteran's contentions that he has flares of skin rash that result in a greater proportion of his body being affected.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for any medical opinion must be provided. 

4.  If any of the examiners feel that the requested opinions cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).


5.  Thereafter, the claims should then be readjudicated.  If any of the claims remain denied, the RO must issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


